Exhibit 10.1

AMENDMENT NO. 1 TO MASTER REPURCHASE AGREEMENT

AMENDMENT NO. 1 TO MASTER REPURCHASE AGREEMENT, dated as of August 6, 2007 (this
“Amendment”), by and between CBRE REALTY FINANCE TRS WAREHOUSE FUNDING, LLC (the
“Seller”) and DEUTSCHE BANK AG, CAYMAN ISLANDS BRANCH (the “Buyer”). Capitalized
terms used but not otherwise defined herein shall have the meanings given to
them in the Existing Repurchase Agreement.

RECITALS

The Seller and Buyer are parties to that certain Master Repurchase Agreement
dated as of August 30, 2005 (the “Existing Repurchase Agreement”).

On the date hereof, the Buyer and CBRE Realty Finance Inc. (the “Guarantor”) are
executing that certain Waiver and Affirmation of Guaranty (the “Waiver”),
pursuant to which the Buyer has waived a financial covenant of the Guarantor.

As a condition to the granting of the Waiver, the Buyer has required, and the
Seller has agreed, to the amendment of the Repurchase Date to occur on
September 5, 2007 and confirmation that no Eligible Loans will be the subject of
new Transactions after the date hereof.

Therefore, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Seller and the Buyer hereby agree as follows:

SECTION 1. Amendments.

(a) The definition of “Repurchase Date” in the Existing Repurchase Agreement is
hereby replaced in its entirety as follows:

“Repurchase Date” means September 5, 2007.

(b) Seller acknowledges and agrees that from and after the date of this
Amendment, Buyer shall not have any obligation to enter into new Transactions
with respect to Eligible Loans.

SECTION 2. Conditions Precedent. This Amendment and its provisions shall become
effective on the first date on which (x) this Amendment is executed and
delivered by a duly authorized officer of each of the Seller and the Buyer and
(y) the Buyer shall have received the Waiver executed by the Guarantor.

SECTION 3. Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment in Portable Document Format (PDF) or by facsimile transmission shall
be effective as delivery of a manually executed original counterpart thereof.



--------------------------------------------------------------------------------

SECTION 4. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

SELLER     BUYER

CBRE REALTY FINANCE TRS WAREHOUSE FUNDING, LLC

a Delaware limited liability company

    DEUTSCHE BANK AG, CAYMAN ISLANDS BRANCH       By:  

/s/ Christopher E. Tognola

By:   CBRE Realty Finance TRS, Inc.,     Name:   Christopher E. Tognola   a
Delaware corporation, its sole member     Title:   Managing Director       By:  

/s/ Christine Belbusti

By:  

/s/ Michael Angerthal

    Name:   Christine Belbusti Name:   Michael Angerthal     Title:   Director
Title:   Chief Financial Officer      